DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on July 21, 2021.
Claims 1, 11, and 18 been amended and are hereby entered.
Claims 8 and 9 have been canceled.
Claims 1–7 and 10–20 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 21, 2021 has been entered.
Response to Amendment
The amendment filed July 21, 2021 has been entered.  Claims 1–7 and 10–20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–7 and 10–20 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al., U.S. Patent App. No. 2014/0006264 (“Powell”) in view of Foth et al., U.S. Patent No. 7,318,047 (“Foth”); Miles, U.S. Patent App. No. 2016/0371680 (“Miles”); Phillips et al., U.S. Patent App. No. 2017/0243220 (“Phillips”); and Wical, U.S. Patent App. No. 2002/0161698 (“Wical”).



For claim 1, Powell teaches:
A method for providing a refund amount to a payer's account for a payment transaction that occurred using a real-time payment network comprising (¶ 23: example data flow for cardholder transaction chargebacks): 
receiving, by a supplemental payment services computer from a payment network, a request for a refund of a refund amount relative to a payment transaction (¶ 23: chargeback request for transaction with transaction data; ¶ 24: settlement amount; ¶ 32: chargeback settlement processing computer system communicates with payment card system to receive chargeback messages) comprising a transaction reference (¶ 23: transaction data relating to original transaction; ¶ 25: transaction identified);
receiving, by the supplemental payment services computer, an authorization response to the refund request (¶ 45: interchange network and third party processor receives settlement response from issuer)  . . .;
transmitting, by the supplemental payment services computer, the . . . response to an acquirer financial institution (FI) computer of an acquirer FI (¶ 23: chargeback transactions transmitted to acquiring banks from issuer processor and payment network; ¶ 45: chargeback response presented acquiring bank by interchange network; ¶ 40: computers of acquiring bank) that provides financial services to a recipient in the payment transaction (¶ 39: acquiring bank with merchant from transaction)
 . . . the issuer FI computer . . . the issuer financial institution . . . maintained by the issuer financial institution (¶ 45: settlement with issuer);
 . . . the acquirer FI computer (¶ 45: settlement with acquiring bank)  . . .; and
settling the refund amount from the acquirer FI computer to the issuer FI computer via a payment card account network settlement system (¶ 45: interchange network for settling chargeback transactions; ¶ 46: chargeback settlement system).
Powell does not teach: determining, by the supplemental payment services computer, based on the transaction reference that the payment transaction was effected in a real-time payment network; transmitting, by the supplemental payment services computer, the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction; an authorization response . . . from the issuer FI computer; the authorization response to an acquirer financial institution; transmitting a first transfer message . . . directing . . . to credit a refund amount to the payer’s account and to debit a settlement holding account; and transmitting a second transfer message . . . to debit the refund amount from the recipient’s account.
	Foth, however, teaches:
transmitting, by the supplemental payment services computer, a first transfer message . . . directing . . . to credit the refund amount to the payer’s account and to debit a settlement holding account (col. 8, lines 38–57: refund given to buyer’s credit card and dispute account is debited by broker computer)
transmitting, by the supplemental payment services computer, a second transfer message . . . to debit the refund amount from the recipient’s account (col. 8, lines 40-50: merchant account debited by refund amount by broker computer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell by adding the refunding from Foth.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating refunds while still ensuring their accuracy—a benefit explicitly disclosed by Foth (col. 2, lines 30–38: need for making refunds easy in online system, but still preventing abuse of refund system; col. 2, lines 42–60: invention in part processes refund request through vault).
The combination of Powell and Foth does not teach: determining, by the supplemental payment services computer, based on the transaction reference that the payment transaction was effected in a real-time payment network; transmitting, by the supplemental payment services computer, the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction; an authorization response . . . from the issuer FI computer; and the authorization response to an acquirer financial institution.+
	Miles, however, teaches:
and a token representing a customer account (¶ 60: token associated with payment account);
determining . . . based on the token (¶ 60: token associated with payment account)
an authorization response . . . from the issuer FI computer (¶ 21: response from issuing banks approving or declining a transaction; ¶ 81: various computers can be used); and 
the authorization response to an acquirer financial institution (¶ 21: response from issuer sent to acquiring bank from card network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell and the refunding in Foth by adding the account token and issuer response from Miles.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving transaction security—a benefit explicitly disclosed by Miles (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, and Miles are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
The combination of Powell, Foth, and Miles does not teach: determining, by the supplemental payment services computer, based on the transaction reference that the payment transaction was effected in a real-time payment network; and transmitting, by the supplemental payment services computer, the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction.




an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction (¶ 17: account related to issuer);
transmitting, by the supplemental payment services computer, the refund request to the issuer FI computer (¶ 45: chargeback blocking computing device and payment processor may send chargeback message to issuer computer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, and the issuer response in Miles by adding the refund to issuer from Phillips.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more efficiently allowing issuer approval—through a chargeback blocking device—a benefit explicitly disclosed by Phillips (¶ 2–3: need for improving bandwidth required for chargeback processes, such as presentment to issuer; ¶ 4: invention addresses issues in part through chargeback blocking computing device).  Powell, Foth, Miles, and Phillips are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these methods together.
The combination of Powell, Foth, Miles, and Phillips does not teach: determining, by the supplemental payment services computer, based on the transaction reference that the payment transaction was effected in a real-time payment network.



determining, by the supplemental payment services computer, based on the transaction reference that the payment transaction was effected in a real-time payment network (¶ 29–30: separate machine receives transaction and determines that it is a real-time transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the issuer response in Miles, and the refund to issuer in Phillips by adding the real-time transaction determination from Wical.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing processing speed of transactions—a benefit explicitly disclosed by Wical (¶ 2–4: invention manages multiple electronic transactions to enhance processing speeds).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these methods together.
For claim 2, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 1 above, and Powell further teaches:
The method of claim 1, wherein the payer participated as a customer in a purchase transaction settled by the payment transaction (¶ 39: cardholder purchase).
For claim 3, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 2 above, and Powell further teaches:
The method of claim 2, wherein the recipient participated as a merchant in the purchase transaction (¶ 39: purchase with merchant).
For claim 4, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 3 above, and Miles further teaches:
The method of claim 3, wherein the purchase transaction occurred in a retail store operated by the merchant (¶ 22: transaction with brick and mortar store).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the refund to issuer in Phillips, and the real-time transaction determination in Wical by adding the in-store transactions from Miles.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving transaction security—a benefit explicitly disclosed by Miles (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 5, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 3 above, and Miles further teaches:
The method of claim 3, wherein the purchase transaction was an e-commerce transaction (¶ 22: transaction with online store).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the refund to issuer in Phillips, and the real-time transaction determination in Wical by (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 6, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 1 above, and Powell further teaches:
The method of claim 1, wherein the request and the response are transmitted, at least in part, via a payment card network messaging system (¶ 32, 48: chargeback settlement (CSP) system for sending and receiving messages, in communication with payment card system).
For claim 7, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 1 above, and Powell further teaches:
The method of claim 1, wherein the request includes data that indicates the refund amount (¶ 23: transaction data relating to original transaction; ¶ 24, 26: net settlement amount included).
For claim 10, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 7 above, and Miles further teaches:
The method of claim 7, wherein the payer’s account is a demand deposit account (¶ 36: payer account may be demand deposit account).
(¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 11, Powell teaches:
A supplemental payment services computer for providing a refund amount to a payer's account for a payment transaction that occurred using a real-time payment network comprising (¶ 22: chargeback settlement processing computer; ¶ 46: example system for cardholder transaction chargebacks): 
a supplemental payment services computer processor (¶ 60: processor; ¶ 22: chargeback settlement processing computer); and
a memory in communication with the supplemental payment services computer processor, the memory storing program instructions, the supplemental payment services computer processor operative with the (¶ 60: instructions stored on memory executed by processor):  
receiving a request for a refund of a refund amount from a payment network relative to a payment transaction (¶ 23: chargeback request for transaction with transaction data; ¶ 24: settlement amount) comprising a transaction reference (¶ 23: transaction data relating to original transaction; ¶ 25: transaction identified);
receiving an authorization response to the refund request (¶ 45: interchange network and third party processor receives settlement response from issuer)  . . .;
transmitting the response to an acquirer financial institution (¶ 23: chargeback transactions transmitted to acquiring banks from issuer processor and payment network; ¶ 45: chargeback response presented acquiring bank by interchange network) that provides financial services to a recipient in the payment transaction (¶ 39: acquiring bank with merchant from transaction);
transmitting the . . . response to an acquirer financial institution (FI) computer of an acquirer FI (¶ 23: chargeback transactions transmitted to acquiring banks from issuer processor and payment network; ¶ 45: chargeback response presented acquiring bank by interchange network; ¶ 40: computers of acquiring bank) that provides financial services to a recipient in the payment transaction (¶ 39: acquiring bank with merchant from transaction)
 . . . the issuer financial institution  . . . the issuer FI computer . . . maintained by the issuer financial institution (¶ 45: settlement with issuer);
 . . . the acquirer FI computer (¶ 45: settlement with acquiring bank)  . . .; and
settling the refund amount from the acquirer FI computer to the issuer FI computer via a payment card account network settlement system (¶ 45: interchange network for settling chargeback transactions; ¶ 46: chargeback settlement system).
Powell does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network; transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction; an authorization response . . . from the issuer Fl computer; the authorization response to an acquirer financial institution; transmitting a first transfer message . . . directing . . . to credit the refund amount to the payer’s account and to debit a settlement holding account; and transmitting a second transfer message . . . to debit the refund amount from the recipient’s account.
	Foth, however, teaches:
transmitting a first transfer message . . . directing . . . to credit the refund amount to the payer’s account and to debit a settlement holding account (col. 8, lines 38–57: refund given to buyer’s credit card and dispute account is debited by broker computer)
transmitting a second transfer message . . . to debit the refund amount from the recipient’s account (col. 8, lines 40-50: merchant account debited by refund amount).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell by adding the refunding from Foth.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating refunds while still ensuring their accuracy—a benefit explicitly disclosed by Foth (col. 2, lines 30–38: need for making refunds easy in online system, but still preventing abuse of refund system; col. 2, lines 42–60: invention in part processes refund request through vault).
The combination of Powell and Foth does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network; transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction; an authorization response . . . from the issuer Fl computer; and the authorization response to an acquirer financial institution.
	Miles, however, teaches:
and a token representing a customer account (¶ 60: token associated with payment account);
determining . . . based on the token (¶ 60: token associated with payment account);
an authorization response . . . from the issuer Fl computer (¶ 21: response from issuing banks approving or declining a transaction; ¶ 81: various computers can be used)
the authorization response to an acquirer financial institution (¶ 21: response from issuer sent to acquiring bank from card network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell and the refunding in Foth by adding the issuer response from Miles.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving transaction security—a benefit explicitly disclosed by Miles (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.
The combination of Powell, Foth, and Miles does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network; and transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction.
	Phillips, however, teaches:
an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction (¶ 17: account related to issuer);
transmitting the refund request to the issuer FI computer (¶ 45: chargeback blocking computing device and payment processor may send chargeback message to issuer computer).
(¶ 2–3: need for improving bandwidth required for chargeback processes, such as presentment to issuer; ¶ 4: invention addresses issues in part through chargeback blocking computing device).  Powell, Foth, Miles, and Phillips are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
The combination of Powell, Foth, Miles, and Phillips does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network.
	Wical, however, teaches:
determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network (¶ 29–30: separate machine receives transaction and determines that it is a real-time transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the issuer response in Miles, and the refund to issuer in Phillips by adding the real-time transaction determination from Wical.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing processing speed of transactions—a benefit (¶ 2–4: invention manages multiple electronic transactions to enhance processing speeds).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
For claim 12, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 11 above, and Powell further teaches:
The apparatus of claim 11, wherein the payer participated as a customer in a purchase transaction settled by the payment transaction (¶ 39: cardholder purchase).
For claim 13, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 12 above, and Powell further teaches:
The apparatus of claim 12, wherein the recipient participated as a merchant in the purchase transaction (¶ 39: purchase with merchant).
For claim 14, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 13 above, and Miles further teaches:
The apparatus of claim 13, wherein the purchase transaction occurred in a retail store operated by the merchant (¶ 22: transaction with brick and mortar store).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the refund to issuer in Phillips, and the real-time transaction determination in Wical by adding the in-store transactions from Miles.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving transaction security—a benefit (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.
For claim 15, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 13 above, and Miles further teaches:
The apparatus of claim 13, wherein the purchase transaction was an e-commerce transaction (¶ 22: transaction with online store).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the refund to issuer in Phillips, and the real-time transaction determination in Wical by adding the online transactions from Miles.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving transaction security—a benefit explicitly disclosed by Miles (¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.

For claim 16, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 11 above, and Powell further teaches:
The apparatus of claim 11, wherein the request and the response are transmitted, at least in part, via a payment card network messaging system (¶ 32, 48: chargeback settlement (CSP) system for sending and receiving messages, in communication with payment card system).
For claim 17, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 11 above, and Powell further teaches:
The apparatus of claim 11, wherein the request includes data that indicates the refund amount (¶ 23: transaction data relating to original transaction; ¶ 24, 26: net settlement amount included).
For claim 18, Powell teaches:
A non-transitory storage medium storing program instructions, the program instructions operative to control a supplemental payment services computer processor to provide a refund amount to a payer's account for a payment transaction that occurred using a real-time payment network as follows (¶ 35: computer-readable medium storing instructions; ¶ 46: example system for cardholder transaction chargebacks; ¶ 22: chargeback settlement processing computer):  
receiving a request for a refund of a refund amount from a payment network relative to a payment transaction (¶ 23: chargeback request for transaction with transaction data; ¶ 24: settlement amount) comprising (¶ 23: transaction data relating to original transaction; ¶ 25: transaction identified);
receiving an authorization response to the refund request (¶ 45: interchange network and third party processor receives settlement response from issuer)  . . .;
transmitting the response to an acquirer financial institution (¶ 23: chargeback transactions transmitted to acquiring banks from issuer processor and payment network; ¶ 45: chargeback response presented acquiring bank by interchange network) that provides financial services to a recipient in the payment transaction (¶ 39: acquiring bank with merchant from transaction); 
transmitting the . . . response to an acquirer financial institution (FI) computer of an acquirer FI (¶ 23: chargeback transactions transmitted to acquiring banks from issuer processor and payment network; ¶ 45: chargeback response presented acquiring bank by interchange network; ¶ 40: computers of acquiring bank) that provides financial services to a recipient in the payment transaction (¶ 39: acquiring bank with merchant from transaction); 
 . . . the issuer FI computer  . . . the issuer financial institution . . . maintained by the issuer financial institution (¶ 45: settlement with issuer);
 . . . the acquirer FI computer (¶ 45: settlement with acquiring bank)
settling the refund amount from the acquirer FI computer to the issuer FI computer via a payment card account network settlement system (¶ 45: interchange network for settling chargeback transactions; ¶ 46: chargeback settlement system).
Powell does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network; transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction; an authorization response . . . from the issuer Fl computer; the authorization response to an acquirer financial institution; transmitting a first transfer message . . . directing . . . to credit the refund amount to the payer’s account and to debit a settlement holding account; and transmitting a second transfer message . . . to debit the refund amount from the recipient’s account.
	Foth, however, teaches:
transmitting a first transfer message . . . directing . . . to credit the refund amount to the payer’s account and to debit a settlement holding account (col. 8, lines 38–57: refund given to buyer’s credit card and dispute account is debited by broker computer); and 
transmitting a second transfer message . . . to debit the refund amount from the recipient’s account (col. 8, lines 40-50: merchant account debited by refund amount).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell by adding the refunding from Foth.  One of ordinary skill in the art would have been motivated to make this (col. 2, lines 30–38: need for making refunds easy in online system, but still preventing abuse of refund system; col. 2, lines 42–60: invention in part processes refund request through vault).
The combination of Powell and Foth does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network; transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction; an authorization response . . . from the issuer Fl computer; and the authorization response to an acquirer financial institution.
	Miles, however, teaches:
and a token representing a customer account (¶ 60: token associated with payment account);
determining . . . based on the token (¶ 60: token associated with payment account);
an authorization response . . . from the issuer Fl computer (¶ 21: response from issuing banks approving or declining a transaction; ¶ 81: various computers can be used); and 
the authorization response to an acquirer financial institution (¶ 21: response from issuer sent to acquiring bank from card network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell and the refunding in Foth by adding the issuer response from Miles.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving transaction security—(¶ 6–7: need for improving security of electronic transactions while still maintaining customer convenience; ¶ 8: invention provides transaction system that reduces need for sharing sensitive information).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.
The combination of Powell, Foth, and Miles does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network; and transmitting the refund request to an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction.
	Phillips, however, teaches:
an issuer financial institution (FI) computer of an issuer FI that maintains an account for a payer in the payment transaction (¶ 17: account related to issuer);
transmitting the refund request to the issuer FI computer (¶ 45: chargeback blocking computing device and payment processor may send chargeback message to issuer computer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, and the issuer response in Miles by adding the refund to issuer from Phillips.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more efficiently allowing issuer approval—through a chargeback blocking device—a benefit explicitly disclosed by Phillips (¶ 2–3: need for improving bandwidth required for chargeback processes, such as presentment to issuer; ¶ 4: invention addresses issues in part through chargeback blocking computing device).  Powell, Foth, Miles, and Phillips are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.
The combination of Powell, Foth, Miles, and Phillips does not teach: determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network.
	Wical, however, teaches:
determining, based on the transaction reference, that the payment transaction was effected in a real-time payment network (¶ 29–30: separate machine receives transaction and determines that it is a real-time transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chargeback transaction in Powell, the refunding in Foth, the issuer response in Miles, and the refund to issuer in Phillips by adding the real-time transaction determination from Wical.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing processing speed of transactions—a benefit explicitly disclosed by Wical (¶ 2–4: invention manages multiple electronic transactions to enhance processing speeds).  Powell, Foth, Miles, Phillips, and Wical are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more efficient by combining these systems together.

For claim 19, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 18 above, and Powell further teaches:
The storage medium of claim 18, wherein the payer participated as a customer in a purchase transaction settled by the payment transaction (¶ 39: cardholder purchase).
For claim 20, Powell, Foth, Miles, Phillips, and Wical teach all the limitations of claim 19 above, and Powell further teaches:
The storage medium of claim 19, wherein the recipient participated as a merchant in the purchase transaction (¶ 39: purchase with merchant).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments (Remarks, page 14, ¶ 2–page 15, ¶ 2) filed July 21, 2021, with respect to claims 11–20 have been fully considered and are persuasive.
Applicant first argues that the claims do not recite an abstract idea, but claims 11–20 do recite refunding a payment transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  
Claims 11–20, however, further recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims involve a supplemental payment services computer, which allows for refund functionalities not previously available in real-time payment systems.  The claims therefore improve the real-time payment technology itself, rather than merely applying real-time payments to the abstract idea, as explained further in the specification (page 1, lines 29–32: “Real-time payment networks do not support refund transactions or reversals of payment transactions. Accordingly an issue arises concerning how to implement a refund when the customer returns purchased goods to the merchant for a refund in the context of a P2M payment via a real-time payment network.”; page 2, lines 20–23: “[A]fter a purchase transaction that utilized real-time payment, a refund or similar transaction is requested by a merchant to its acquirer bank.  Messaging proceeds via a payment card network and a supplemental payment services computer to obtain authorization of the refund by the issuer.”).  Thus, the limitations of claims 1–7, 9, and 10 in combination, integrate the abstract idea into a practical application.
Because the claims are integrated into a practical application, it is not necessary to determine whether the claims recite significantly more than the judicial exception.  As Applicant argues, however, the claims recite refund functionalities not previously available in real-time payment systems, so they also recite significantly more than the judicial exception.
For these reasons, in light of Applicant’s amendments and arguments, the rejection of claims 11–20 under 35 U.S.C. 101 has been withdrawn. 
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on July 21, 2021 with respect to claims 1–7 and 10–20 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the combination of Powell (U.S. Patent App. No. 2014/0006264), Foth (U.S. Patent No. 7,318,047), Miles (U.S. Patent App. No. 2016/0371680), Phillips (U.S. Patent App. No. 2017/0243220), and Wical (U.S. Patent App. No. 2002/0161698) fail to disclose the limitations “receiving . . . from a payment network, a request for a refund of a refund amount relative to a payment transaction comprising a transaction reference and a token representing a customer account”, “determining . . . based on the transaction reference that the (¶ 60: “Further, at block 613, the secure pass-through server 116 may generate a security token (e.g., token, certificate, shared key, etc.) associated with the bill pay account and send the security token to the authorized user payment interface device 104.”).  Applicant further explains that Powell discloses a cardholder requesting a refund by contacting an issuer, who then submits the transaction, and Foth discloses crediting a vault at a payment computer.  Applicant therefore argues that the processes in Powell and Foth are distinctly different from the claimed invention.  Applicant, however, has not pointed out how these processes differ from the claimed invention.  As the claims are currently written, they only recite transmitting a refund request to an issuer computer and receiving a response, which are both disclosed by the teachings of Powell, as discussed further in the rejection under 35 U.S.C. 103 above.  And, the claims also only recite crediting a payer’s account, which is also disclosed by the teachings in Foth, as discussed further in the rejection under 35 U.S.C. 103 above.
Applicant next argues that Miles fails to disclose anything relating to refunds, but is instead only cited to disclose transmitting responses between an issuer and acquiring bank.  Applicant further argues that the Miles discloses a token, but that the teachings are distinctly different from the claimed invention.  Applicant again, however, has not explained how the cited teachings of Miles are different from the claimed invention.  As the claims are currently written, they recite an 
Applicant next points out that Phillips is assigned to the assignee of the current application.  As a preliminary matter, it should be noted that Phillips has a publication date prior to the effective filing date of the current application, so it is still a valid prior art reference under 35 U.S.C. 102(a)(1).  Applicant argues that Phillips teaches blocking chargebacks that are ineligible from being transmitted, and that Phillips also fails to mention using a token.  As explained in the rejection under 35 U.S.C. 103, however, Miles is cited to disclose a token connected to a user account (¶ 60: “Further, at block 613, the secure pass-through server 116 may generate a security token (e.g., token, certificate, shared key, etc.) associated with the bill pay account and send the security token to the authorized user payment interface device 104.”).  Furthermore, although Phillips is also related to blocking ineligible chargebacks, it still discloses sending chargeback information back to an issuer (¶ 45: “In some embodiments, payment processor 206 transmits data 212 back to issuer processor 204, which may include chargeback response message 210.”).  Phillips therefore does teach the limitation it has been cited to disclose, even if it further goes on to discuss blocking chargebacks.
Applicant finally argues that Wical fails to mention a token and fails to teach the limitations discussed above.  As explained in the rejection under 35 U.S.C. 103, however, Miles is cited to disclose a token connected to a user account (¶ 60: “Further, at block 613, the secure pass-through server 116 may generate a security token (e.g., token, certificate, shared key, etc.) associated with the bill pay account and send the security token to the authorized user payment interface device 104.”).  Furthermore, as Applicant states, Wical has only been cited to 
Applicant argues that claims 11 and 18 are allowable based on similar reasoning. Thus, for the reasons discussed above, the combination of Powell, Foth, Miles, Phillips, and Wical does disclose all the limitations of claims 11 and 18.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 11, and 18, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, the combination of Powell, Foth, Miles, Phillips, and Wical discloses all the limitations of claims 1, 11, and 18.  Thus, Applicant’s arguments with respect to claims 2–7, 10, 12–17, 19, and 20 are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Those prior art references are as follows:
Larko et al., U.S. Patent App. No. 2017/0330196, discloses dispute analyzer for processing chargeback disputes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696